Broyles, C. J.
Clyde Belk and J. B. Hightower were jointly indicted for making intoxicating and alcoholic liquor. They were tried together and both were convicted of the offense charged. Each defendant filed a separate motion for new trial. Both motions were overruled and those judgments are assigned as error. The evidence for the State (the defendants introduced none) amply authorized the verdict in each case, and the court did not err in overruling the motions for new trial which embraced the general grounds only.

Judgments affirmed.


MacIntyre and Gardner, JJ., concur.

Lester Dickson, for plaintiffs in error.
Boy Leathers, solicitor-general, contra.